Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 1 of 32

Te a ae  ——— ~t
Sei eet ie 1

YAR 1 SC 110520
YAR 328248

LN THE SUPRENE COURT OF NOVA SCOTIA

BETVEEN:
TROUT PO! NT LODGE LI M TED
APPLI CANT
- and —
LOUI SI ANA MEDI A CONVPANY, LLC
RESPONDENT

 

DEC} SI ON

 

HEARD BEFORE: The Honourable Justice Pierre Léon
Nui se

COUNSEL: Dr. Charles Leary Sel f- Represented
as Agent and Officer of Trout
Poi nt Lodge Li nited

PLACE: Yarmouth JCi, Yarmouth, NS.
DATE HEARD: May 30, 2011

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 2 of 32

| NDEX
TROUT PONT LODGE LIM TED V. LOU Si ANA NEDI A LLC
WAY 30. 2071

 

 

Decision by the Court .......... cece eee eee eee 3

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 3 of 32

DECI S| ON BY THE COURT

; DEC! S! ON BY THE COURT

3 THE COURT: And Sheriff, you can open the
4 door to the courtroom as well, okay. This is the
5 ratter of Trout Point Lodge Linited and Loui si ana
6 Nedia Conpany, LLC. It is File Number YAR
7 328248. There is a motion before the court by
8 Trout Point for an order requiring Automattic
9 Inc., “Automattic” spelled wth two t’s at the
10 end, to reveal the information regarding the
11 identity of some registered Vérdpress.com users.

12 Automattic Inc. is a California corporation which
13 hosts a blogging website called Vérdpress.com

14 Wordpress.com in turn hosts a blog named SI abbed
15 wth the URL SI abbed. wordpress. com Tel emachus
16 and unslabbed are two registered users on
17 SI abbed. Soft81_1 is the purported owner and
18 publisher of the blog. As the entity in charge
19 of the blog, Soft81_1 controls what appears on
20 it. All three maintain an anonynous identity.

21 Trout Point alleges that their blogs or postings.
22 are prima facie defamatory and refers to the

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 4 of 32

& ow N

4 DECI SLON BY THE COURT
1 publications of Louisiana Media. And they appear
to be closely connected wth Louisiana Media.
Trout Point asks that | order Automattic Inc. to
produce information revealing the identity of
5 these anonynous entities on the basis that they
6 wll either be added as defendants in the wthin
7 action or added as defendants in a _ separate
8 action and are material wWtnesses in the wthin
9 acti on. Automattic has no part in what appears
10 in the blogs. It only provides the service.
11 This motion is made pursuant to Qvil
12 Procedure Fule 14.12 which pernits a judge to
13 order a third party to produce aé_ “rel evant
14 docunent. It is made Wthin this action by Trout
15 Point against Louisiana Media. It is not a pure
16 rotion for production at a pre-conmencerent of
17 action stage as was the case in AB and Bragg
18 Communi cations Inc., [2010) NS.S.C 215 and in
19 Mosher and Coast Publishing Limited, [2010]
20 NS.S.C 153. However the test is —- the sane
21 test is applicable to determining whether

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 5 of 32

DECI S|LON BY THE COURT

1 production of anonymous bloggers’ identifying
2 information should be ordered so that it can be
3 added as parties to the wthin action. That is
4 the same test as in Bragg and Nbsher.

5 In the case at hand there is also a question
6 of whether the requested information is relevant
7 to an issue to be determined in the existing
8 action against Louisiana Media. | wil deal wth
9 that first. 2009 Qvil Procedure Pule 14.017
10 defines relevant and relevancy for the purposes
11 of production and disclosure as “having the sare
12 meaning as atrial of an action or on the hearing
13 of an application.” This trial relevance test
14 replaced the old semblance of relevance test.
15 The Chambers Judge must now assume, as best as he
16 or she can, the vantage point of a trial or an
17 application judge and apply general evidence | aw.
18 The determination is based on the pleadings and
19 the evidence known to the j udge. However, there
20 should still be liberal disclosure of relevant
21 information and | refer to — in support of this |

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 6 of 32

Co & Oo N OD

11

12
13
14
15
16
17
18
19
20

21
22
23
24
25

26
27

DECI SION BY THE COURT

refer to Brown and Cape’ Breton _ Regi onal
Municipality, [2011] NS.CA 32, at Paragraphs 8
to 13. The onus is on the plaintiffs to
establish that the information they seek is
relevant. Justice LeBlanc in Murphy and Lawons
Drug Stores Linited, [2010] NSSC 289 at
Paragraph 16 cited wth approval at Paragraph 3.3
fromthe Law of Evidence, 5'" Edition 2008, David
Paciocco and Lee Stuesser which included the

follow ng conrents:

“Evidence is relevant where it
has some tendency as a matter
of logic and human experi ence
to make the proposition for
wich it is advanced nore
likely than that proposition
would be in the absence of
that evi dence. ”

As the Supreme Court of Canada has said in
R v. Arp, [1998] 35.GQR 339:

“To be logically relevant, an
item of evidence does not have
to firmy establish, on any
standard, the truth or falsity

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 7 of 32

DECI SION BY THE COURT

1 of the fact in issue. The

2 evidence nust sinply tend to

3 incr ease or di m nish the

4 possibility of the existence

5 of a fact in issue. As a

6 consequence there is no

7 mi ni mal pr obati ve val ue

8 required for evidence to be

9 rel evant.”

10

11 Trout Point’s pleadings allege, among other
12 things, that Louisiana Media’s reports’ and
13 broadcasts relating to the Aaron’ Broussard
14 investigation improperly included references to
15 Trout Point and photos of its lodge creating the
16 impression that M. Broussard was an owner of the
17 Trout Point Lodge and that Trout Point was
18 implicated in his alleged wongdoings. Louisiana
19 Nedia’s amended Statement of Defence states, at
20 Paragraph 16:

21

22 “The Defendant states that as

23 to the totality. of the

24 br oadcast or broadcasts,

25 whether by way of tel evi sion,

26 internet or ot her w se,

27 containing the January 6, 2010

28 interview of Aaron Broussard,

29 it was clearly conmuni cated to

30 and understood by its audi ence

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 8 of 32

AnNOahanh—

<a]

10
11
12
13
14
15
16
17
18
19
20
21
202
23
24
25

26
27

28
29
30
31
32
33
34
35
36
37

DECI SION BY THE COURT

that the Broussard properties
were not the Plaintiff, Trout
Poi nt Lodge Limnited’s but
rat her were proper ti es
connected to the Plaintiff
Trout Point Lodge Limited.

And at Paragraph 21:

“The Defendant denies that any
broadcast or broadcasts ei ther
by way. of television = or
internet or otherwse made by
it wth regard to _- Aaron
Broussard were understood by
t hei r pl ain and = ordi nary
meaning or by way of innuendo
or otherwse to mean any of
the followng wth regards to
the Plaintiff Tr out Poi nt
Lodge Limted, the Plaintiff
Charles L. Leary and the
Plaintiff Vaughn J. Perret, or
any of them”

won't fist all of them

d) That the Plaintiffs or any
of them were involved in or
connected Wth or the situs of
any conspi racy invol ving
politicians and contractors;

g) That the Plaintiffs or any
of them were sonehow invol ved

in illegal, criminal and/or
unethical activities incl udi ng
money ‘| aunderi ng, political

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 9 of 32

DECI S| ON BY THE COURT

1 (inaudible due loud _ noi se..)

2 and ki ckbacks;

3 h) That the Plaintiffs or any

4 of them were involved in or

5 connected wth any ki ckback

6 schenes, money | aunder i ng,

7 misuse of publ ic moni es,

8 f r aud, gener al poli ti cal

9 corrupti ons, unsavoury

10 characters and shady deal i ngs;

11 i) That the Plaintiff, Trout

12 Poi nt Lodge Limited was owned

13 by Aaron Broussard and wes

14 illicitly rented to government

15 contractors and was the

16 subject of allegations and

17 investigations including by

18 the Loui si ana Net ropol i t an

19 Crime Comission and_ the

20 United States Attorney.

21

22

23 Loui si ana Media owns and operates WUE which
24 is a Fox television affiliate. Charles Leary’s
25 affidavit filed May 12, 2011 in support of this
26 motion attaches as Exhibit A conments”§§ and
27 publications from the blog Sl! abbedwor dpress. com
28 In that exhibit unsl abbed refers to Val Bracy who
29 was the reporter in an investigative report
30 broadcast by WVUE Louisiana Media on Fox 8 News
31 in January 2010, the contents of which Trout
32 Point alleges are defamatory. Uns|l abbed’s March

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 10 of 32

fh

_
COON Aah ®

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31

32
33
34
35

36
37

10

DECI SION BY THE COURT

8, 2010 posting states:

“(ij naudi ble due to munbling..)
Confirmed there was a new
i nt er vi ew by Br acy wth
Theriault. (i naudi ble due to
nunbling..) refused to go on
carer a, also’ FYI reliable
sources say Fox 8 was. sued
recently by Trout Point Lodge.
Apparently they see having any
connection to Aaron Broussard
as a negative. Odd that since
Danny Abel et al, that would
be the Spain connection across
from the (inaudible due to
nunbling..), the Costa Rcan
location, seemed to keen on
having the créme de ia crére
of the political elite as
investors in and around the
presti gi ous

property/properties. Odd also
that a resort would object to
any publicity f or their
business. Mist be nice to be
so special and elite that only
certain people are okay to be
associ at ed wth their
endeavour s. ”

l’|1 just skip the next paragraph.

“So we’re back to why would
Trout Point suddenly [ash out
at Val Bracy and Fox 8. After
suing the Times Picayune News

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 11 of 32

DEC] SION BY THE QOQURT

1 and effectively sil enci ng

2 them is this an attenpt to do

3 the sare to Fox 8? Is Bracy

4 hitting too many nerves? It

5 seems strange to have waited

6 so long to sue in Canada over

7 a story that is old news. So

8 maybe they want sone nore

9 publicity for their joints.

10 Hope they are ready for the

11 depositions and requests for

12 omissions coning their way.

13 FYI Trout Point, if |! were

14 you, |! would review Aaron’s

15 interviews and the Fox 8 new

16 account before | racked nore

17 in legal fees suing the wong

18 parti es. Fri vol ous is

19 frivolous and this is a silly

20 fawsuit. [MHO”

21

22 Q March 8'" of 2010 the notice of action had
23 not been filed against Louisiana Media. Qly a
24 notice of intended action had been filed on
25 Loui siana Media. The conments about suing Fox 8,
26 the Defendant’s station and waiting so long to
27 sue in Canada and the | awsuit being frivolous are
28 i ndi cati ve of an i nsi der connection or
29 association wth Louisiana Media. Also in
30 Exhibit A in a blog posted February 16, 2011,
31 Tel emachus connects Broussard wth Trout Point

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 12 of 32

12

Lodge,

stating vell

DECI SLON BY THE COURT

ethics Board is | ooking at.

“You can take a fishing pole
and catch a trout in your
front yard.”

“Ed Muni z recal | ed Aaron
Broussard telling me in 1998
about a real estate invest rent
opportunity in Nova Scotia
Canada. The subject, Muniz
said, was Trout Point Lodge, a
four hour drive from Halifax
and deep in the pristine
forests of a provincially-
protected w | derness ar ea.
Both men were serving on the
Jefferson Parish Council at
the time and Mbuniz _- said
Broussard asked him to buy
into the development 25,000
for a two percent stake. The
Metropolitan Crime Comission
on Védnesday asked for a State
Et hics Investigation into
whether Broussard had _ been
renting the Nova Scotia
vacation property to Jefferson
Parish contractors. Two days
later Broussard resigned as
Parish Pr esi dent citing
distractions of the wdening
federal criminal investi gation
into his adnini stration. The
investi gation began wth
subpoenas relating to _ the
private insurance busi nesses

 

Discover Us Transcription Services, Certified Court Reporters

this might be one thing the
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 13 of 32

DECI SI ON _BY THE COURT

1 of Broussard’s former chief
2 admi ni strator, Tim Whitmer,
3 who resigned Nonday. Feder al
4 aut horities al so have
5 subpoenaed records’ regarding
6 River Birch Inc. which owns a
7 Wagganan !andfill consigned a
8 deal in June to be the sole
9 garbage dunp for Jefferson
10 Parish for the next 25 years.
11 Char | es Leary, Nanagi ng
12 Director of the Lodge, emailed
13 the Times Picayune on Friday
14 saying Broussard does not, and
15 has never had any owership or
16 mranagerent i nvol verrent wth
17 Trout Point Lodge Limited.
18 The message went on to say
19 Broussard owns a vacation hore
20 on the same road. But the
21 faniliar names of some of the
22 investors shed sone light on
23 the political lattice of
24 Jefferson Pari sh. They
25 include Bennett Powell who
26 said last week he bought a
27 sral | share in the_ lodge
28 similar to the one described
29 by Muniz and Larry Stoulig who
30 is listed as a partner in
31 Broussard’s management conpany
32 who had said other investors
33 bought him out five years ago.
34 The late Marie Krantz, former
35 ower of f ai r grounds,
36 Jefferson Downs race tracks
37 and Neck Baroni, Kenner City
38 Council menber while Broussard
39 was the Mayor there, also
40 invest ed in devel opi ng
41 property near the | odge,
42 Bar oni sai d. Bar oni and

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 14 of 32

—_
OODOON OAR GN =~

hRAWDNAWHAAWOAWANNNMNHNNANNAMNNMA HAHAH sta ao
COON ODAARPWNH=$DAOANDUAWAN=“OOANDOaAWAN—

i
4

14

DECI SI ON BY THE COURT

Stoulig have served in federal
prison on fraud charges in
separate incidents  unrel ated
to the Nova Scotia
investments. The link between
Nova Scotia and Sout hern
Loui si ana out si de of the
hi stori cal link of Acadian
culture seems to have begun
wth Daniel Abel, a lawyer who
made a name for himself in
1999 working wWth the late
attorney Wendell Gauthier to
sue gun -ranufacturers’ for
vi ol ence in New Qleans.
Muniz and = Abel served as
Broussard’s legislative aid
wnen he was on the Jefferson
Parish Council. But Loui si ana
Secretary of State records and
docunents provided by Muniz
show that in 1997 Abel,
Charles Leary and Vaughn
Perret formed a_ Louisiana
corporation called La Ferne
Li mted and its Canadi an
count er part, La Fer rre
L’ Acadi e. The three soon
opened the Trout Point Lodge,
according to a 2001 travel
story in the Tires Pi cayune.
After investing in the lodge
Muniz said he turned dow a
second offer from Broussard in
1999 to buy nearby property.
Having yet to see a financial
report about the lodge, Muniz
said he demurred on the new
opportunity.”

Telermachus in a blog posted February 25,

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 15 of 32

DECI S|! ON BY THE COURT

1 2011, appears to view the Val Bracy interview
2 erred by WUE Louisiana Mdia as_ revealing
3 Broussard’s wrongdoings in relation to his Nova
4 Scotia property or properties, stating:

5

6 “MQ January = 7, 2010 + the
7 canpaign of § former Parish
8 President Aaron Broussard paid
9 a Bobby Qurvan $1,800 a plate
10 his next fundraiser. Vel |
11 that sounds like the makings
12 of a great party. The
13 followng day actually saw
14 Broussard abruptly resign from
15 office in disgrace.”

16

17 And there's a reference to a website.
18

19 “That's pretty sudden, isn't
20 it? Aaron Broussard
21 interviewed by Val Bracy and
22 video January 6, 2010, WUE
23 Fox 8. Pretty sure it was the
24 day before when the _ Rocky
25 Marciano of New Qleans TV
26 real journalism pounded,
27 punched and (inaudible due to
28 runbd!l i ng..} away at a
29 bew | der ed and whi mperi ng
30 Aaron Broussard about his Nova
31 Scotia property (properties).
32 As of, and up to that day and
33 the day after it appeared that
34 resignation was not. something

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 16 of 32

an fan

ao nN OO

11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27

28
29
30
31

32

DECI SION BY THE COURT

he had at least conmuni cated
in any way to anyone in his
canpai gn. ”

Telemachus in a blog posted February 21,
connects Broussard wth investment in

properties at Trout Point Lodge, stating:

“According to the 7/22/01 TP,
Peter Butler was an investor
in at least one of the
uni dent i f i ed properties at
Trout Point Lodge, Nova Scotia
as were Véndel! Gauthier and
Aaron Broussard. Were you
and/ or was anyone narned,
(inaudible due to nunbdling..)
Sneed, Vaérd, Butler and/or any
JP public official, aid or
enpl oyee or relatives invested
or themselves in any way
investors in any of the below
entities and if so, in what in
what arount s, whi ch
percentages and which entities
and for what peri ods?”

And there's a list and that list includes
Point Lodge Limited and Trout Point Lodge.
pause to note that Soft81_1 controls what is
posted on those bi ogs.

Paragraph 9 of his affidavit of May 12,

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 17 of 32

DEC! S| ON BY THE COURT

1 2011, Charles Leary states, in relation to
2 Soft81_1 - in researching the story — sorry:
3

4 “Sof t 81_1 publ i shed the

5 f ol low ng on

6 Si ab. wordpress.com on Apri!

7 26, 2011 in a post entitled,

8 ‘Slab takes a look at the

9 Trout Point business venture.
10 let's start at the end and

11 work back.’”

12

13 And then there's a further reference to the
14 quote that’s found in that blog and it states:
15

16 “In researching the story,

17 wnat | have found is a pattern
18 of Leary, Abel and the girls
19 being first-class bitches and
20 | think it is safe to assune,

21 based upon the retractions
22 they made, the Times Pi cayune
23 and its corporate parent their

24 bitch in this fiasco because
25 Rainnie was” onto something
26 big, albeit a bit dated in the
27 fleecing of several | ocal

28 indi viduals that were marketed
29 and sold ownership in the
30 Trout Point by Aaron Broussard
31 wno had close personal ties
32 and business ties to Abel,

33 Leary and the girls.”

34

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 18 of 32

an & WwW N

=
oOo On oa

11
12
13
14
15

16
17
18

19
20
21
22
23
24
25
26
27
28
29
30
31

18 DECI SLON BY THE COURT

At Paragraph 15, and Charles Leary states -

sorry this quotation that

just quoted, sorry —

implicates Trout Point and its principals in M.

Broussard’s alleged wongdoings. At Paragraph 15

Charles Leary states:

“The publisher of the Sl! abbed
blog also posted material

stating that

there is a

nystery and grandiose cover-up
underway involving ne, ny
busi ness associ ates, Aaron

Broussard and
News Medi a.”

the Louisiana

Charles Leary provided oral evidence that on

April 26, 2011 Soft81 posted the follow ng:

“ft think by now even our nost

casual readers

successor website,

know our
SI abbed. org

was knocked offline courtesy

of the Ti mes
cor por ate parent,

Pi cayune’ s
Advanced

Publications and this started

a chai n of

events t hat
resulted in Slab

tenporarily

being noved back to Vérdpress.
i'd subni t this was a

miscalculation of
propor ti ons f or
will becone

reasons whi ch

gar gant uan
sever al

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 19 of 32

DEC! SI ON BY THE COURT

1 clear as I! roll out this

2 series of posts on _ Aaron

3 Broussard’ s connect i ons to

4 Trout Point Lodge and its

5 pur por t ed owner s, Charl es

6 Leary, Danny Abel and Vaughn

7 Perret. | say purported

8 because others were sold two

9 percent ownership interest in

10 the Trout Point devel oprent as

11 touted by Broussard and those

12 folks are the bag holders in

13 this deal.”

14

15 That’s the end of that quote. These are
16 f urt her cl ear comrents that Broussard is
17 connected to Trout Point Lodge and that its
18 principals are involved in the corruption as “bag
19 hol ders.” In these and other postings the
20 anonymous users bloggers appear generally to be
21 denouncing the retraction actions of Times
22 Picayune while appl auding Val Bracy, the reporter
23 in the investigative report br oadcast by
24 Louisiana Media and witing conments that clearly
25 connect Trout Point and its principals wth M.
26 Broussard and his alleged wrongdoings. That
27 tends to show that they interpret the Louisiana
28 Nedia broadcast as supporting their conments.

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 20 of 32

14
12
13
14
15
16
17
18
19
20

21

20

DECI SLON BY THE COURT

They are anonymous. It is not known for sure
mether they are biased against Trout Point for
any reason and have set themselves to deducing
some unusual meaning from Louisiana Media's
broadcast or they are part of a_ reasonable
audience of ordinary intelligence, even though
the content of their blogs does suggest sone
bias. If they are part of a reasonable audi ence
of average intelligence, that tends to show that
Louisiana Nedia’s audience did not understand
this broadcast as alleged in Louisiana Media’s
amended statement of defence at Paragraphs 16 and
21. lf they are biased for any reason it will
tend to show that they have set thenselves to
deducing an unusual meaning from the broadcast
and reached a slanted interpretation of Louisiana
Nedia’s broadcast that is different from what
WUE Louisiana Nedia’s unbiased and reasonable
audi ence of ordi nary intelli gence woul d
under st and. The existence or non-existence of

bias in the anonynous bloggers’ users may be

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 21 of 32

&- ow nN

10
11
12
13
14
15
16
17
18
19
20
21

DEC] SION BY THE COURT

deterrnined’ if their identity is revealed.
Therefore, in ny view, considering the princi pies
of liberal disclosure, their identity is relevant
to interpreting whether the content t hat
Loui si ana Nedia’s broadcast was defaratory.
Paragraph 7 of Charles Leary’s affidavit of
May 18, 2011 refers to a Sl abbed posting entitled
“Whit mergate” which includes a transcription of
Val Bracy’s interview wth Aaron Broussard on
January 6, 2011. According to Dr. Leary, it is
an accurate transcription and is in accord wth
the video provided by WUE but contains sections
not appearing in the video. The identity of the
publisher of the blog wll help determine whether
the posted transcript is authentic or not. The
nore credible the publisher, the more likely it
is to be authentic. In assessing whether a
broadcast publication was defamatory it is
important to determine what the full and conpiete
content was. The identity of the publisher, as

it relates to authenticity, is relevant to that

 

Discover Us Transcription Services, Certified Court Reporters

21
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 22 of 32

Oo Oo NN OO UT CF

11
12
13
14
15
16
17
18
19
20
21

22

DEC] S| ON BY THE COURT

det er mi nati on.

Trout Point has pleaded injurious falsehood
and intentional interference wth economic
rel ations. Consequently the intention and
knowedge of falsehood are issues to be
determined. As noted above, the contents of sone
of the blogging is indicative of a close or
insider connection between the anonymous bl ogger
and Louisiana Medi a. The bloggers are clearly
implicating Trout Point and its principals in
Broussard’s wrongdoings in stating Broussard was
involved in Trout Point Lodge. That is
continuing nore than one year after the January
2010 broadcasts. That those bloggers are from
wthin or closely connected to Louisiana Media,
it would tend to make it more likely that
Louisiana Media’ intentionally created the
impression of a direct connection between Trout
Point and Aaron Broussard as well as his alleged
w ongdoi ngs. Thus the identity of the bloggers

is relevant to intentionality.

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 23 of 32

11
12
13
14
15
16
17
18
19
20

21

DEC! S| ON BY THE COURT

Trout Point advised the court that it
intends to add the anonynous bloggers as parties
if they have a sufficiently close connection to
Loui siana Media or to sue them separately if they
do not. They are making the notion wWthin the
current action, therefore, the motion must be
considered on the basis that there is = an
intention to add them as parties. Trout Poi nt
has no way of knowng how close the connection is
even though there are indicia of a_ close
connection. Trout Point recognizes that if it
were to turn out that the connection was not
sufficiently close to warrant joining the
bloggers as parties, the implied undertaking rule
outlined in QGvil Procedure Pule 14.03 would
require it to seek the court’s permission to use
the information in question in connection wth
the matter outside of this proceeding.

The anonynity of the bloggers has left Trout
Point in the position where it is making the

motion based on what appears to it to be the nost

 

Discover Us Transcription Services, Certified Court Reporters

23
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 24 of 32

ao nN oO

10
11
12
13
14
15
16
17
18
19
20

21

24

DEC] SION BY THE COURT

likely result, i.e. that the bloggers wll be
added as parties. Either way it is intended that
they wll becorme Defendants in an action against
them by Trout Point. Consequently in ny view the
test to determine whether the bloggers’ identity
is to be disclosed for that purpose is the sare
whether it is wthin an existing proceeding or in
relation to a separate proposed proceeding. The
relevant test in a defamation action was outlined
in Warman and Wlkins-Fournier, [2010] ONS.C
2126 and approved by the Supreme Court of Nova
Scotia in AB and Bragg Connunications Inc.,
[2010)} NSSC 215. Under that test the

application must establish the follow ng:

1. A prita facie case;

2. Invol verent of the third party from
wiom production is sought;

3. That the third party is the only
practical source of the inf oration;

4. That the third party wll be reasonabl y

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 25 of 32

10
11
12
13
14
15
16
17
18
19
20

21

DECI SLON BY THE COURT

compensated for expenses and  |egal
costs of compliance; and

5. The public interest in disclosure
out wei ghs the | egi ti rate privacy
interests and interests and freedom of

expr essi on.

| wll deal wth each of those in turn.
First whether aie prima facie case has_ been
est abl i shed. In my view the words in the blogs
would tend to lower Trout Point’s reputation in
the eyes of a reasonable person and do refer to
Trout Point. The blogs are posted on a publicl y-
accessible website. They were accessed freely by
Charles Leary. The nost likely inference is that
they were communicated to persons other than
Trout Point. As such, Trout Point has
established a prima facie case that they were

publi shed and were def arrtory.

2. Regarding involvement of the third party

 

Discover Us Transcription Services, Certified Court Reporters

25
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 26 of 32

ao nn

oOo a ff

10
11
12
13
14
15
16
17
18
19
20

21

26

DECISION BY THE COURT

from whom production is sought, Autorattic Ine.
is involved in the sense that it hosts and
publishes the blogging website on which the blogs
were posted even though it is not implicated in

the alleged wongful acts.

3. The third party is the only practical
source of information. Automattic has a policy
of generally producing information identifying
anonymous bloggers on its website if directed to
do so by court order including a court order
originating from outside the US. It appears that
in the circumstances to be the only avenue to

obt ain the information sought.

4. The third party wll be reasonably
compensated for expenses and legal costs of
conpl i ance. The information requested ought to
be easily accessible. For the most part it ought
to have been obtained when the bloggers signed

onto the website. Automattic’s policy indicates

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 27 of 32

kk @® NR

oOo mn

10
11
12
13
14
15
16
17
18
19
20

21

DECI SI ON BY THE COURT

it cont empl at es readily provi ding such
information when directed to do so by any court.
Gven that we are talking about a website, nore
likely than not all the information is in
electronic form and can simply be emailed to
Trout Point at essentially no cost to Automattic.
Further, its standard procedure is to forward
court orders to the bloggers themselves in case
they want to quash the legal process. Therefore
Automattic itself would not incur = any _ | egal

costs.

5. The public interest in disclosure
outweighs the legitimate privacy interest and
interests in freedom of expression. Autormattic’s
policy is to generally provide information it is
directed to provide by court order including
international orders. Exanples incl ude requests
for information about anonynous bl] oggers sued for
def arrati on. In addition the privacy policy

states:

 

Discover Us Transcription Services, Certified Court Reporters

27
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 28 of 32

=“-O90 O~O of © fo _

= = — —
ee © ND

15
16
17
18
19
20
21
22
23
24
25

26

28

DECI SION BY THE COURT

“If you are a blogger | ooking
for a completely anonynous
blogging service or if the
fact that the above data could
be reveal ed in court
proceedings, ef cetera bothers
you, please do not use
wor dprocess.com (sic) for your
bl oggi ng. ”
Wien a blogger signs up he or she agrees to
the host’s privacy policy. Therefore there is a
diminished expectation of privacy where, as in
the case at hand, the anonymous blogger is
posting i nf or ration t hat is prim facie
def arrat or y. And in support of that | refer to
York University and Bel! Canada_ Enterprises,
[2009] OJ. 3689 and that is a decision of the
Cnt ario Superior Court of Justice. Generally the
public interest in not allowng individuals to
distribute defamatory materials under the cl oak
of anonynity wl! outweigh the public interest in
protecting such a person’s right to privacy and

freedom of expression. That in principle was the

conc! usion that was reached in Bragg, Mbsher and

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 29 of 32

11
12
13
14
15
16
17
18
19
20

21

DEC! SI ON BY THE COURT

York University v. Bell Canada Enter prises.

In the case at hand the content and tone of
the blogs is aggressive. There is no indication
that the bloggers are fearful of the Plaintiff or
of other targets of their comments. There is no
indication that their identity should be
protected for safety reasons. In addition in the
case at hand, the blogs contain coments based on

the actual or perceived sexual orientation of the

intended targets. Those coments are clearly
meant to be derogatory and insulting. | wll not
reproduce them here. lt is the type of

expression that engenders harnful results such as
discrimination and hatred. It is not the type of
free expression that deserves protection and
f ost eri ng.

Considering these factors, | amof the view
that the public interest and disclosure out wei ghs
the legitimate privacy interest and interests and
freedom of expression of the anonymous bloggers.

And given this conclusion and that | have found

 

Discover Us Transcription Services, Certified Court Reporters

29
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 30 of 32

11
12
13
14
15
16
17
18
19
20

21

30

DECI S| ON_BY THE COURT

the requested information to be relevant, it is
appropriate that | exercise my discretion under
Qvil Procedure Rule 14.12(1) to order the third
party production requested. | therefore grant
the Plaintiff’s motion. I wll initial the order
and have it issued and it should be available for
pick up fairly shortly. Gerk, do you know if
the Prothonotary is in today?

COURT CLERK: Yes, she is.

THE COURT: She’s in today so that should be
available for pick up later today, okay? Now l'm
assuming that you're not making any motion for
costs where the Defendants did not oppose the
moti on. They simply raised the issue of
relevance. Am! correct in that assunption Dr.
Leary?

DR. LEARY: That’s right, M Lord.

THE COURT: AIl right, thank you.

UN DENTI FLED VALE VOICE: M _ Lord, Rober t
(inaudible due to  nunbdling..) Just one point

arising out of this. Wien the order is served

 

Discover Us Transcription Services, Certified Court Reporters
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 31 of 32

10
11
12
13
14
15
16

DEC] SI ON BY THE COURT

and the materials are produced to the Plaintiff
it’s understood that they wll provide the
materials for the Defendant (inaudible due to
mumbl i ng..)

THE COURT: Yeah, so from ny perception it
should be automatic because it’s obviously
something that’s relevant to the proceeding and
that they have in their possession.

UN_DENTI FLED MALE VOICE: Thank you MW Lord.

THE COURT: Cxay, thank you everyone. Vé
can close the court, clerk.

DR. LEARY: Thank you M Lord.

THE COURT: Thank you.

LADJOURNED AT 11:40 AM]

 

Discover Us Transcription Services, Certified Court Reporters

31
Case 1:15-cv-00382-HSO-JCG Document 329-10 Filed 01/03/19 Page 32 of 32

32

CERTIFICATE OF COURT TRANSCRI BER

1, Rita Newon, Court Transcriber, hereby certify that
| have transcribed the foregoing and that it is a true
and accurate transcript of a decision given in the
matter of Trout Point Lodge Limited v. Louisiana Nedia
Conpany, LLC, YAR 328248 taken by way of electronic

recording in Halifax, Nova Scotia on May 30, 2011.

 

Rita Newton, Certificate No. 2006-56
CERTI Fi ED COURT TRANSCRI BER,
PROVI NCE OF NOVA SCOTIA

Halifax, Nova Scotia

July 7, 2011

 

Discover Us Transcription Services, Certified Court Reporters
